Citation Nr: 1545755	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2009 and November 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

In March 2009, the Board denied service connection for a psychiatric disorder.  In April 2009, the Veteran submitted a claim to reopen.  In November 2009, the RO denied the application to reopen the claim for a psychiatric disorder.  In March 2010, the Veteran filed a timely notice of disagreement (NOD).  In November 2010, a statement of the case (SOC) was issued and the Veteran submitted a timely Form 9 substantive appeal.  Although the RO issued another rating decision in September 2012 again denying the application to reopen the claim for a psychiatric disorder and issued a SOC following a timely NOD, which was also timely appealed, the Board finds that the Veteran had already perfected an appeal for the November 2009 rating decision and is therefore the rating decision currently before the Board on appeal.

The Veteran was scheduled for a requested Board hearing in September 2015.  However, in August 2015, he requested the hearing be cancelled.

The reopened issue of entitlement to service connection for a psychiatric disability, and the hepatitis C and glaucoma service connection claims, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDINGS OF FACT

1.  In a decision in March 2009, the Board denied a claim of service connection for a psychiatric disability.  

2.  The additional evidence presented since the Board decision in March 2009, pertaining to service connection for a psychiatric disability, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The March 2009 Board decision, which denied the Veteran's claim of service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening the previously denied claim of service connection for a psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a decision in March 2009, the Board denied the claim of service connection for a psychiatric disability on grounds that the evidence did not show the existence of the disability during service, VA opinions dated July 1996 and April 2008 found that the Veteran's current difficulties did not begin in service, and the medical evidence showed that his drug use caused his depression.  That decision became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

The evidence previously considered consisted of the service treatment records, July 1996 and April 2008 VA examinations, and VA treatment records containing treatment for diagnosed PTSD, depression, and drug dependence.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in April 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a psychiatric disability consists, in part, of lay statements from the Veteran describing a personal sexual assault during service, which he claims is the cause of his PTSD, and from the Veteran's brother dated December 2009 describing changes he noticed in the Veteran after he entered service.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the Veteran's exposure to a stressful event during service and changes in behaviors and mood observed at that time, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108.  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a psychiatric disability is granted and, to this extent only, the appeal is granted.


REMAND

As the RO has not adjudicated the reopened claim of service connection for a psychiatric disability on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

During the April 2008 VA examination, the examiner noted that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  These records must be obtained on remand as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The Veteran has stated that he was treated by the VA in 1990 for his psychiatric problems and, during the April 2008 VA examination, the Veteran reported being diagnosed with glaucoma the day prior to the examination.  These records are not contained in the claims file.  Additionally, there are no treatment records contained in the claims file for hepatitis C or glaucoma.  The evidence of record is insufficient to decide the material issues of fact of the claim and further factual development is needed.  As such, further development is necessary.

The Veteran claims that his hepatitis C is caused by having unprotected sexual contact with an intravenous drug user during service.  As the evidence of record does not show the etiology of the Veteran's hepatitis C, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).

The Veteran reported that he began using drugs in service and purchased his drugs from members of the military police (MP) who threatened the Veteran after he was caught with drugs and sexually assaulted him after chasing him.  The Veteran has been diagnosed as having schizophrenia, PTSD, depressive disorder and polysubstance dependence in remission.  In January 2013, the Veteran reported having nightmares and flashbacks of the officers chasing him.  Because the Veteran's claimed stressor includes allegations of a personal assault, development must be in accordance with that required for such.  See Patton v. West, 12 Vet. App. 272 (1999).  

The evidence of record does not show that the Veteran's claimed personal assault has been confirmed or that attempts at verification have been made.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In addition, the RO must verify that the Veteran's complete service personnel file is associated with the record.  Thus additional due process compliance is needed.

The available treatment records show that the Veteran reported having stressful experiences during his service, including two deaths in his family and the personal assault, and his brother reported in a December 2009 statement that he noticed his brother changing during service.  In light of the medical evidence and lay statements, an examination is necessary to determine whether any current psychiatric disabilities are related to service.

Accordingly, these issues are REMANDED for the following actions:

1.  Request from the SSA complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed psychiatric disability, hepatitis C and glaucoma, including VA psychiatric treatment dated 1990.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Obtain the Veteran's complete service personnel and treatment records.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.

4.  Pursuant to 38 C.F.R. § 3.304(f), ask the Veteran to identify alternative sources for supporting evidence of the alleged personal assaults in service.  If the Veteran identifies additional evidence, assist the Veteran in obtaining the evidence in accordance with 38 C.F.R. 
§ 3 159. 

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his hepatitis C.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C had its onset during or is related to active service, including in-service unprotected sexual contact with an intravenous drug user.  The Veteran's risk factors for hepatitis C should be discussed.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

6.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology any diagnosed psychiatric disorder.  The claims file must be made available to the examiner for review.  

The examiner is to identify the Veteran's current psychiatric disorder(s).

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during or is related to active service, including an in-service personal assault.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and treatment records.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

7.  Finally, readjudicate the appeal, including the psychiatric disability claim on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


